
	

114 SRES 98 ATS: Supporting the goals and ideals of Multiple Sclerosis Awareness Week.
U.S. Senate
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 98
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2015
			Mr. Casey (for himself, Ms. Collins, Mr. Brown, Mr. Durbin, Mr. Coons, Mr. Isakson, Mr. Moran, and Mr. Markey) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of Multiple Sclerosis Awareness Week.
	
	
 Whereas multiple sclerosis (referred to in this preamble as MS) can impact people of all ages, races, and ethnicities, but is at least 2 to 3 times more common in women than in men;
 Whereas there are approximately 2,300,000 people worldwide who have been diagnosed with MS; Whereas MS is typically diagnosed in individuals between the ages of 20 and 50, however it is estimated that between 8,000 and 10,000 children and adolescents are living with MS in the United States;
 Whereas MS is an unpredictable neurological disease that interrupts the flow of information both within the brain and between the brain and the rest of the body;
 Whereas symptoms of MS range from numbness and tingling in the extremities to blindness and paralysis, and the progress, severity, and specific symptoms of MS in any one person cannot yet be predicted;
 Whereas there is no laboratory test available that can definitively diagnose MS; Whereas while MS is not directly inherited, studies show that there are genetic and, probably, environmental factors that make certain individuals, such as Caucasians of Northern European ancestry, more susceptible to the disease than others;
 Whereas the exact cause of MS is still unknown and there is no cure; Whereas the Multiple Sclerosis Coalition, a national network of independent MS organizations dedicated to the enhancement of the quality of life for all those affected by MS, recognizes and supports Multiple Sclerosis Awareness Week;
 Whereas the mission of the Multiple Sclerosis Coalition is to increase opportunities for cooperation among MS organizations and provide greater opportunity for the effective use and development of resources for the benefit of individuals and families affected by MS;
 Whereas the United States plays a critical role in coordinating MS research globally and amplifies the impact of research in the United States through which results are delivered to MS patients;
 Whereas in 2012, the National Multiple Sclerosis Society of the United States was a founding member of the Progressive MS Alliance, which coordinates research to accelerate the development of treatments for progressive MS by removing international scientific and technological barriers, and which now includes MS societies from 11 countries;
 Whereas the Multiple Sclerosis Coalition recognizes and supports Multiple Sclerosis Awareness Week during March of every calendar year;
 Whereas the goals of Multiple Sclerosis Awareness Week are to invite people to join the movement to end MS, encourage everyone to do something to demonstrate their commitment to moving toward a world free of MS, and to acknowledge those who have dedicated their time and talent to help promote MS research and programs; and
 Whereas this year, Multiple Sclerosis Awareness Week is recognized during the week of March 2, 2015, through March 8, 2015: Now, therefore, be it
		
	
 That the Senate— (1)supports the goals and ideals of Multiple Sclerosis Awareness Week;
 (2)encourages States, localities, and the territories and possessions of the United States to support the goals and ideals of Multiple Sclerosis Awareness Week by issuing proclamations designating Multiple Sclerosis Awareness Week;
 (3)encourages media organizations to participate in Multiple Sclerosis Awareness Week and help provide education to the public about multiple sclerosis;
 (4)commends the efforts of States, localities, and the territories and possessions of the United States to support the goals and ideals of Multiple Sclerosis Awareness Week;
 (5)recognizes and reaffirms the commitment of the United States to ending multiple sclerosis by— (A)promoting awareness about individuals that are affected by multiple sclerosis; and
 (B)supporting multiple sclerosis research and education programs; (6)recognizes all individuals in the United States living with multiple sclerosis;
 (7)expresses gratitude to the family members and friends of individuals living with multiple sclerosis, who are a source of love and encouragement to those individuals; and
 (8)salutes the health care professionals and medical researchers who— (A)provide assistance to individuals affected by multiple sclerosis; and
 (B)continue to work to find ways to stop the progression of the disease, restore nerve function, and end multiple sclerosis forever.
				
